internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ----------------------- ------------------------------------------- ---------------------- ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no -------------- ------------------ telephone number ---------------------- refer reply to cc ita b05 plr-116116-16 date date ty ------- legend taxpayer state a tax_year qi parent trust properties borrower servicer collateral trustee administrative agent property dear ------------------ ----------------------------------------------------------------------------- --------- ------- ----------------------------------------------------------------------------- ---------------- ----------------------------------------------------------------------------- ----------------- ------------------------------ ----------------------------------------- ----------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------ --------------------------------------- ---------- this letter responds to a request for a private_letter_ruling dated date and supplemented on date filed by your authorized representative on behalf of the above-referenced taxpayer two rulings have been requested under sec_1031 of the internal_revenue_code code i for purposes of sec_1_1031_k_-1 of the income_tax regulations regulations taxpayer will not have actual or constructive receipt of relinquished_property proceeds defined below where pursuant to the terms of the master exchange_agreement mea and the loan and security_agreement lsa qi a qualified_intermediary must use such proceeds to repay loans secured_by the plr-116116-16 relinquished_property and ii qi’s repayment of relinquished_property debt defined below with relinquished_property proceeds will be treated as liability relief for purposes of the boot netting rules under sec_1_1031_b_-1 facts taxpayer’s principal_place_of_business is located in state a taxpayer files income_tax returns on a calendar_year basis and uses the accrual_method of accounting taxpayer is primarily engaged in the business of providing loans and leases to consumers of properties taxpayer represents that it is the tax owner of the leased properties for federal_income_tax purposes in tax_year taxpayer implemented a like-kind_exchange program lke program pursuant to the lke program safe_harbor rules in revproc_2003_39 2003_1_cb_971 for the purpose of engaging in like-kind_exchanges involving the leased properties under sec_1031 and sec_1_1031_k_-1 taxpayer entered into the mea with qi as the qualified_intermediary qi is a wholly owned subsidiary of parent taxpayer represents that neither qi nor parent is a disqualified_person under sec_1_1031_k_-1 taxpayer finances its properties leasing business with funds borrowed from unrelated third-party lenders lenders the financings are made pursuant to various lending arrangements loans which are used exclusively by taxpayer to purchase new properties for use in taxpayer’s leased properties business each loan is secured_by a pool of separately identified properties as well as each property’s associated lease contract and related lease and residual income stream taxpayer is negotiating lsa with lenders lsa is expected to be finalized subject_to certain negotiated changes that are not expected to make material changes to the rulings being requested here article - section ------ collection allocation and distribution of sales proceeds and article -- section ------ grant of security_interest of the lsa are relevant to the issue of whether for purposes of the liability netting rules under sec_1031 loans are secured_by relinquished properties and any proceeds from the disposition of relinquished properties relinquished_property proceeds must be used to repay loans taxpayer has established trust a delaware business_trust to act as titling trust and the entity that holds record ownership and title of all of taxpayer’s united_states properties and related leases originated by taxpayer taxpayer is grantor and sole beneficiary of trust as well as initial beneficiary of certain special units of beneficial_interest subi representing tax_ownership of properties as an undivided trust interest in each property the related leases and the associated cash flows taxpayer uses a titling trust structure to avoid the cost and administrative burden of transferring actual title to lenders or their agent collateral trustee including certain plr-116116-16 retitling and tax costs upon each transfer pursuant to its lending arrangements taxpayer transfers its beneficial_interest in the subi to the collateral trustee as collateral for its loans rather than actual title to each property the lsa provides that to secure timely payment of amounts loaned advance amounts and all obligations owing by the borrower as part of collateral for the loans the borrower conveys warrants assigns transfers pledges and grants a security_interest in the financial subi which as collateral for loans includes the relinquished properties to the collateral trustee this provision grants lenders a security_interest in taxpayer’s relinquished properties including all collections of exchange sales proceeds received from the disposition of relinquished properties article -- ----------- provides to secure the timely payment of the advance amount and all obligations by the borrower related thereto and the performance and observance of all obligations and liabilities of the borrower incurred under this agreement and the other transaction documents collectively the obligations the borrower hereby conveys warrants assigns transfers pledges and grants a security_interest unto the collateral trustee for the ratable benefit and security of the secured parties in all right title interest claims and demands of the borrower wherever located whether now or hereafter existing owned or acquired in to or under the financed subi the financed subi certificate including all collections received thereunder taxpayer has been appointed servicer in accordance with the lsa and will perform administrative and customer service activities related to properties securing the lsa which will include collection of property lease payments and sales proceeds collections of cash proceeds from the sale of relinquished properties will be deposited directly into a joint collection account jca consistent with section dollar_figure of revproc_2003_39 article - ---- of the lsa provides collections will be received into a lockbox account into which unrelated funds may be deposited collections may be commingled with other funds and need not be segregated in a separate_account prior to the deposit of such collections into the collection account it is understood that collection of proceeds from the disposition of leased properties received in the lockbox account and deposited and held in the collections account will be held under the direction and control of a qualified_intermediary or will be held in a qualified_intermediary account and to the extent such properties constituted collateral at the time of disposition and the extent such proceeds must be used to repay the lsa such amounts shall constitute collateral the term collections above includes any proceeds generated from the disposition of relinquished properties and the term financed property includes any relinquished properties securing the loan plr-116116-16 the lsa further requires that any proceeds from the sale of collateral including the sale of relinquished properties securing loans must be used to repay the loans article - -----of the lsa provides on each business_day sales proceeds received in connection with the sale_or_other_disposition of a financed property which is collateral under this loan and security_agreement must first be used to repay any outstanding balance due pursuant to any secured revolving credit facility constituting a loan related loan agreement under this agreement and then shall immediately be used to repay any other outstanding balance due pursuant to section -------- loans are structured to facilitate turnover in the pool of properties securing the loans while at the same time maintaining the net overall level of borrowing if taxpayer is required to apply property disposition proceeds to repay the lsa taxpayer typically re- borrows amounts from the lsa to fund new property purchases which then replace disposed properties as collateral for the lsa under the mea taxpayer disposes of leased properties subject_to the above loans and the proceeds from such dispositions are deposited directly with qi article --- ---- of the mea provides all relinquished_property proceeds non-qualified proceeds and additional subsidies shall be held subject_to the terms of this agreement in particular all relinquished_property proceeds and any earnings thereon shall be held subject_to sec_1_1031_k_-1 and g without limiting the foregoing taxpayer’s right to receive pledge borrow or otherwise obtain the benefits of any relinquished_property proceeds whether in the form of money or other_property and any earnings thereon are expressly limited as provided in sec_1_1031_k_-1 and sec_1_1031_k_-1 and with respect to each exchange taxpayer shall have no right except as provided in paragraphs g ii and g iii of sec_1_1031_k_-1 to receive pledge borrow or otherwise obtain the benefits of the money or other_property related to such exchange before the occurrence of a distribution event for such exchange all funds held in the collection accounts the exchange account and the disbursement accounts shall be subject_to such restrictions as are necessary for such accounts to satisfy the safe harbors under sections dollar_figure and dollar_figure of revproc_2003_39 to the extent properties disposed of secure loans and to the extent loans require it the mea requires that qi repay the respective loans directly out of the jca or by directing that payment be made directly to collateral agent article -- ---------of mea the parties to this agreement acknowledge and agree that the exchangor shall be permitted to transfer relinquished_property subject_to liabilities if plr-116116-16 the exchangor transfers relinquished_property subject_to liabilities pursuant to section ---------hereof then qi shall in accordance with the procedures set forth in section dollar_figure hereof repay the liabilities required to be repaid with the sale proceeds of such relinquished_property provided however that if the amount to be paid in respect of such liabilities as a result of the disposition of such relinquished_property subject_to liabilities is greater than the proceeds received from the sale of such relinquished_property subject_to liabilities then taxpayer shall remain obligated to make payment of such excess_amount directly to the holder of such liability to the extent set forth in and in accordance with the terms of the applicable financing documentation the term relinquished_property subject_to liabilities is defined as any relinquished_property that is subject_to i a requirement or obligation that debt or other financial accommodations secured or supported by such relinquished_property must be repaid as a result of such relinquished_property being transferred or ii a requirement that the sale proceeds from the disposition of such relinquished_property be applied to satisfy the debt or other financial accommodations secured or supported by such relinquished_property article -- -------of the mea taxpayer represents that it and qi intend to treat exchange proceeds received by qi from relinquished_property subject_to liabilities as relief of liabilities to be offset against consideration given by the exchanger in the form of cash or replacement_property debt as provided in sec_1_1031_b_-1 under the mea and the lsa a transfer of old properties to third party buyers and the requirement to repay the loans are interdependent that is a property cannot be transferred to a buyer without qi making a debt repayment equal to the lesser_of any outstanding balances on loan or the amount of relinquished_property proceeds received by qi for such transfer when taxpayer wants to purchase new properties taxpayer deposits cash obtained either from new loan borrowings or other sources with qi to fund qi’s acquisition of new properties new properties may be matched by taxpayer for purposes of completing an exchange of old and new properties any new properties purchased by qi with funds borrowed from loans become security for loans and are then subject_to the same disposition and loan repayment requirements taxpayer represents that its lke program otherwise meets the requirements for like- kind exchange treatment under sec_1031 including the requirements for deferred exchanges under sec_1_1031_k_-1 and revproc_2003_39 law and analysis plr-116116-16 sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides in part that in an exchange that would be within the provisions of sec_1031 if it were not for the fact that the property received in the exchange consists not only of property permitted to be received without recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1_1031_b_-1 of the regulations provides that consideration in the form of an assumption_of_liabilities or a transfer subject_to a liability is to be treated as other_property or money for the purposes of sec_1031 where in an exchange described in sec_1031 each party either assumes a liability of the other party or acquires property subject_to a liability then in determining the amount of other_property or money consideration given in the form of an assumption_of_liabilities or the receipt of property subject_to a liability is offset against consideration received in the form of an assumption of liability or transfer subject_to a liability thus when there are mortgages on both sides of the transaction the mortgages are netted and the difference becomes recognized gain boot to the party transferring the property with the larger mortgage see also sec_1_1031_d_-2 examples and sec_1_1031_j_-1 provides that all liabilities assumed by the taxpayer as part of the exchange are offset against all liabilities of which the taxpayer is relieved as part of the exchange regardless of whether the liabilities are recourse or nonrecourse and regardless of whether the liabilities are secured_by or otherwise relate to specific property transferred or received as part of the exchange sec_1_1031_b_-1 and sec_1_1031_d_-2 in example of sec_1_1031_k_-1 the transferor b of relinquished_property in a deferred_exchange transfers property that is encumbered with a dollar_figure mortgage to the transferee c on date c assumes the mortgage on that date on date b receives the replacement_property and assumes a dollar_figure mortgage encumbering the replacement_property the consideration received by b in the form of the liability assumed by c dollar_figure is offset by the consideration given by b in the form of the liability assumed by b dollar_figure the excess of the liability assumed by c over the liability assumed by b dollar_figure is treated as money or other_property thus b recognizes gain under sec_1031 in the amount of dollar_figure sec_1_1031_k_-1 provides in part that in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives plr-116116-16 like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives the like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides that except as provided in paragraph g of this section relating to safe harbors for purposes of sec_1031 and this section the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual or constructive receipt and without regard to the taxpayer's method_of_accounting the taxpayer is in actual receipt of money or property at the time the taxpayer actually receives the money or property or receives the economic benefit of the money or property the taxpayer is in constructive receipt of money or property at the time the money or property is credited to the taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given although the taxpayer is not in constructive receipt of money or property if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions the taxpayer is in constructive receipt of the money or property at the time the limitations or restrictions lapse expire or are waived in addition actual or constructive receipt of money or property by an agent of the taxpayer determined without regard to paragraph k of this section is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer paragraph g ii states that paragraph g i applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the rights of the taxpayer to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1_1031_k_-1 sec_1_1031_k_-1 provides in part that a qualified_intermediary is a person who is not the taxpayer or a disqualified_person as defined in paragraph k of this section and enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer plr-116116-16 sec_1_1031_k_-1 provides that an exchange_agreement limits a taxpayer's rights as provided in this paragraph g only if the agreement provides that the taxpayer has no rights except as provided in paragraphs g ii and g iii of this section to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period paragraph g ii provides that the agreement may provide that if the taxpayer has not identified replacement_property before the end of the identification period the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property at any time after the end of the identification period paragraph g iii a provides that the agreement may provide that if the taxpayer has identified replacement_property the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property after the receipt by the taxpayer of all the replacement_property to which the taxpayer is entitled under the exchange_agreement section dollar_figure of revproc_2003_39 provides that a taxpayer engaged in a like-kind_exchange program lke program will not be considered in actual or constructive receipt of proceeds from the sale of relinquished_property deposited into or held in a joint bank trust escrow or similar account in the name of the taxpayer and the qualified_intermediary or in an account in the name of a third party other than a disqualified_person as defined in sec_1_1031_k_-1 for the benefit of both the taxpayer and the qualified_intermediary if the account is used to collect hold and or disburse proceeds arising from the sale of relinquished_property for the benefit of the qualified_intermediary the agreement setting forth the terms and conditions with respect to the account requires authorization from the qualified_intermediary to transfer proceeds from the sale of relinquished properties out of the account and the agreement setting forth the terms of the taxpayer's and qualified intermediary's rights with respect to or beneficial_interest in the account expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of proceeds from the sale of relinquished_property held in the joint account as provided in sec_1_1031_k_-1 section dollar_figure of revproc_2002_39 further provides that the account may be used by the parties for other purposes provided that the other uses do not undermine a qualified intermediary's right to control the proceeds from the sale of relinquished_property section dollar_figure of revproc_2002_39 provides that a taxpayer engaged in an lke program will not be considered to be in actual or constructive receipt of money or other_property as a result of transferring relinquished_property solely because an amount owed by the taxpayer to the buyer other than a lease security deposit is netted against the sale price of the relinquished_property provided that as required by the master plr-116116-16 exchange_agreement funds equal to the full amount of sales proceeds from the relinquished_property are transferred to or for the benefit of the qualified_intermediary by the opening of the next day’s business likewise a taxpayer acquiring replacement_property in a like-kind_exchange will not be considered in actual or constructive receipt of money or other_property solely because an amount owed by the seller to the taxpayer is netted against the purchase_price of the property and the qualified_intermediary transfers to the taxpayer funds in an amount equal to the amount owed by the seller to the taxpayer so that the qualified_intermediary expends the full amount of the purchase_price obligation for the replacement_property in 74_tc_555 the tax_court held that proceeds from the disposition of the relinquished_property can be used to pay off debt on the relinquished_property without triggering gain if the taxpayer incurs or assumes a liability on the purchase of the replacement_property that equals or exceeds the debt on the relinquished_property the taxpayer in barker received cash in the exchange but was contractually obligated by the transferee of the relinquished_property to use the cash to pay off the relinquished_property debt thus the tax_court held that the boot netting principle in sec_1_1031_b_-1 covers not just assumptions of debt but also situations in which the proceeds of the relinquished_property are used to pay off the relinquished_property debt with respect to taxpayer’s first ruling_request under the lsa repayment of loans with relinquished_property proceeds is required and the relinquished properties secure repayment of loans the full value of taxpayer’s properties secures repayment of loans and the lending agreement requires that any proceeds generated from the disposition of the relinquished properties securing the loans must be deposited directly with qi or are directed by qi to pay the loans and therefore must be used to repay any outstanding balances as a result of qi acting as a conduit of the purchaser of the relinquished_property in receiving the cash proceeds from the disposition and using such proceeds to re-pay the outstanding liability on the relinquished_property which is interdependent and related to the transfer of the relinquished_property to the buyer the taxpayer does not have actual or constructive receipt of the relinquished_property proceeds for purposes of sec_1_1031_k_-1 with respect to taxpayer’s second ruling_request barker supports the principle that the proceeds from the disposition of the relinquished_property in a deferred_exchange of property can be used to pay off the relinquished_property debt and the debt repayment will be treated as an assumption of debt by the buyer of the relinquished_property for purposes of the boot netting rules under sec_1_1031_b_-1 even if there is no actual assumption of debt on the relinquished_property by the buyer or transfer of the relinquished_property to the buyer subject_to such debt as in example of sec_1 k - j specifically barker concluded that the boot netting principle in that regulation plr-116116-16 covers not just assumptions of debt but also situations in which the proceeds of the relinquished_property are used to pay off debt secured_by the relinquished_property conclusions we therefore conclude that for purposes of sec_1_1031_k_-1 taxpayer will not have actual or constructive receipt of relinquished_property proceeds where pursuant to the terms of the mea and the lsa qi must use such proceeds to repay loans secured_by the relinquished_property we further conclude that qi’s repayment of relinquished_property debt with relinquished_property proceeds will be treated as liability relief for purposes of the boot netting rules under sec_1_1031_b_-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied concerning any terms of the mea or the lsa not specifically restated in this letter affect any aspect of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the service in cca date followed barker and held that the use of the proceeds from the disposition of the relinquished_property by a qualified_intermediary to pay down the taxpayer’s lines of credit which were secured_by the relinquished_property did not result in the taxpayer being in actual or constructive receipt of the relinquished_property proceeds for purposes of sec_1_1031_k_-1 in following barker the cca also accepted the principle that the proceeds from the disposition of the relinquished_property can be used by a qualified_intermediary to pay off debt secured_by the relinquished_property and that this debt repayment will be treated as an assumption of debt by the buyer of the relinquished_property for purposes of the boot netting rules under sec_1_1031_b_-1 even if there is not an actual assumption of debt on the relinquished_property by the buyer or transfer of the relinquished_property to the buyer subject_to such debt as in example of sec_1_1031_k_-1 plr-116116-16 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christina m glendening senior counsel branch office of associate chief_counsel income_tax accounting enclosure cc
